IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00364-CR

GARY LEE REID,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-2323-C2


                           MEMORANDUM OPINION


       Gary Lee Reid was convicted of possession of a controlled substance and

possession of marijuana, both of which were enhanced by Reid’s habitual offender

status. See TEX. HEALTH & SAFETY CODE ANN. §§ 481.115 & 481.121 (West 2010). After a

jury trial, Reid was sentenced to 20 years in prison for each offense.

       Reid’s appellate attorney filed an Anders brief in this appeal.      See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Reid was informed of his
right to submit a brief or other response on his own behalf. He did not submit a brief or

response.

        Counsel asserts in the Anders brief that after diligently and carefully examining

the record and after diligently researching relevant case law and statutes, he has found

that no non-frivolous issues exist. Counsel specifically discusses the sufficiency of the

evidence; that during the guilt/innocence phase of the trial, there occurred no voir dire

error, no constitutional error, no harmful error in the admission of evidence, no charge

error, and no improper jury argument; and that no error occurred in the punishment

phase of the trial. Counsel concludes that there are no non-frivolous issues to assert on

appeal.

        Counsel's brief evidences a professional evaluation of the record for error, and

we conclude that counsel performed the duties required of appointed counsel. See

Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also

In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders, 386 U.S. at 744;

accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

"wholly frivolous" or "without merit" when it "lacks any basis in law or fact." McCoy v.

Court of Appeals, 486 U.S. 429, 439 n. 10, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988).

Arguments are frivolous when they "cannot conceivably persuade the court." Id. at 436.


Reid v. State                                                                         Page 2
An appeal is not wholly frivolous when it is based on "arguable grounds." Stafford, 813
S.W.2d at 511.

        After reviewing counsel’s brief and the entire record in this appeal, we determine

the appeal to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). Accordingly, we affirm the trial court's judgment.

        Should Reid wish to seek further review of this case by the Texas Court of

Criminal Appeals, he must either retain an attorney to file a petition for discretionary

review or must file a pro se petition for discretionary review.         Any petition for

discretionary review must be filed within thirty days from the date of this opinion or

the last timely motion for rehearing or timely motion for en banc reconsideration was

overruled by this Court. See TEX. R. APP. P. 68.2. Any petition and all copies of the

petition for discretionary review must be filed with the Clerk of the Court of Criminal

Appeals. See TEX. R. APP. P. 68.3. (Tex. Crim. App. 1997, amended eff. Sept. 1, 2011).

Any petition for discretionary review should comply with the requirements of Rule 68.4

of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4. See also In re

Schulman, 252 S.W.3d at 409 n.22.

        Counsel's motion to withdraw from representation of Reid is granted, and

counsel is permitted to withdraw from representing Reid. Additionally, counsel must

send Reid a copy of our decision, notify him of his right to file a pro se petition for

discretionary review, and send this Court a letter certifying counsel's compliance with


Reid v. State                                                                        Page 3
Texas Rule of Appellate Procedure 48.4. TEX. R. APP. P. 48.4; see also In re Schulman, 252
S.W.3d at 409 n.22.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed May 8, 2014
Do not publish
[CR25]




Reid v. State                                                                       Page 4